Exhibit 10.1
 
 

[augme.jpg]
Paul Arena
Chief Executive Officer
paul.arena@augme.com
Office: 212.710.9350
Mobile: 404.915.8449
[address-line.jpg]

 


 




August 12, 2010


VIA EMAIL
philrapp1@yahoo.com


Mr. Phillip Rapp, Jr.
4360 Kensington High
Naples, FL 34105


Re: Offer of Employment


Dear Mr. Rapp:


As we discussed, Augme Technologies, Inc., a Delaware Corporation with a
principal place of business at 43 West 24th Street Suite 11B, New York, NY
10010  (the “Company”), is pleased to offer you full-time ‘at-will’ employment
in the position of Chief Operating Officer.   If you agree to the terms outlined
herein, your employment will commence August 12, 2010 (“Employment Start Date”),
and you will receive an initial annual salary of one hundred and fifty thousand
dollars ($150,000.00).  Further, you will receive a $3,000 per month expense
reimbursement for living costs.


In addition, subject to your continuous employment with the Company, you will be
granted options to purchase five hundred thousand (500,000) shares of the common
stock of the Company (the “Common Stock”) with an exercise price equal to the
greater of (a) $1.30 per share or (b) the fair market value of the Common Stock
as of the Date of Grant (which shall be the date of Board approval).  Any such
stock options are subject to the terms of the Company’s standard non-qualified
stock option agreement and approval by the Board of Directors of the Company and
may be adjusted in the event of any stock split, stock dividend,
recapitalization or other similar event.  Subject to your continuous employment
with the Company through such dates, any such options granted will vest annually
over a three-year period commencing on the Date of Grant (1/3 vesting per year
on each anniversary of the Date of Grant, with acceleration language), and such
option grant shall have a five (5) year term.


In addition to the above salary and stock options, you will be eligible to
receive certain performance-based bonuses, (the “Bonus”), subject to your
attainment of the performance targets, (the “Target(s)”) identified below as
determined by the Company.  Your Bonus opportunities will be determined based
upon the extent to which you achieve Targets, as follows:
 
 
 
 
43 W 24th Street, Suite 11B, New York, New York 10010
www.augme.com

 
 

--------------------------------------------------------------------------------

 
 
o
at 100% achievement of the Target of $5 million in Company gross revenues, your
Bonus opportunity will be fifty thousand dollars ($50,000.00); and



 
o
at 100% achievement of the Target of a second $5 million in Company gross
revenues, your Bonus opportunity will be an additional fifty thousand dollars
($50,000.00)



Any payment made pursuant to the above Performance Bonus arrangements will be
made in accordance with the Company’s standard payroll practices and procedures
following the conclusion of the Company’s fiscal year-end. Any decision or
judgment regarding your right and/or entitlement to a Bonus under the
above-referenced arrangements, including your satisfaction of Targets, will be
made by the Company in the sole discretion of the Company’s management.


During your employment with the Company you will be entitled to all then-current
customary employee benefits, subject to plan or program eligibility
requirements.  The Company reserves the right to change or rescind its benefit
plans and programs and the Company may, in its discretion, alter employee
contribution levels.  At present, Company benefits include, among other things,
fifteen (15) days paid vacation per year and certain other permitted leaves as
described more fully in the Company’s Employee Handbook.  Your vacation days and
any other permitted leaves will be pro rated based on the actual months of your
employment during the year.  The Company also currently maintains a medical
insurance plan with respect to which you will be provided appropriate
information and enrollment documents.


This offer of employment is contingent upon your execution and delivery of
certain Company documents, including the Company’s standard Confidentiality &
Non-solicitation Agreement, Computer Users’ Responsibilities and Security
Agreement, Employee Handbook and Code of Ethics. The Company’s Employee Handbook
and Code of Ethics describe Company rules and policies that govern your conduct
as an employee of the Company.


Although we anticipate that your employment with us will be mutually
satisfactory, your employment with the Company will be "at will."  This means
that you may resign from the Company at any time with or without cause, and,
likewise, the Company has the right to terminate your employment at any time
with or without cause.  Neither this letter nor any other communication, either
written or oral, received by you from the Company, its predecessors, or its
agents or affiliates constitutes or should be construed as a contract of
employment, unless (1) it is signed by both you and an authorized Executive of
the Company, and (2) the agreement expressly provides that it is an employment
contract.


We hope that you will elect to accept this offer of employment.  To signify your
understanding and acceptance of the terms, please sign and return two copies to
the Company.  By signing this letter, you acknowledge that no one at the Company
has made any promise or other representation to you concerning your employment
with the Company, other than as expressly set forth herein.
 
 
43 W 24th Street, Suite 11B, New York, New York 10010
www.augme.com
 
 
 

--------------------------------------------------------------------------------

 


On behalf of the Augme team, welcome aboard!  We all are looking forward to a
mutually beneficial relationship.




Sincerely,




/s/ Paul R. Arena
Paul R. Arena
Chief Executive Officer
Augme Technologies, Inc.






Accepted:




/s/ Phillip Rapp, Jr.___________
Phillip Rapp, Jr.






Date:  _____________________






 
 
 
43 W 24th Street, Suite 11B, New York, New York 10010
www.augme.com

 
 
 

--------------------------------------------------------------------------------

 